Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 1 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 2 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 3 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 4 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 5 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 6 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 7 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 8 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 9 of 12




                                                      Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 10 of 12




                                                       Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 11 of 12




                                                       Exhibit 2
Case 5:21-cv-00429-HE Document 1-2 Filed 05/03/21 Page 12 of 12




                                                       Exhibit 2
